UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6287



JEFFREY WHITEHEAD,

                                            Plaintiff - Appellant,

          versus


LINDA SKINNER, Unit Manager, Hoke Correctional
Center; DOCTOR DAVENPORT; W. SHIELDS, Superin-
tendant, Hoke Correctional Center; JOEL HERON,
Unit Manager, Hoke Correctional Center,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. N. Carlton Tilley, Jr.,
District Judge. (CA-95-556-3)


Submitted:   May 29, 1997                  Decided:   June 10, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Whitehead, Appellant Pro Se. Jane Ray Garvey, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Whitehead v. Skinner, No.
CA-95-556-3 (M.D.N.C. Feb. 7, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2